Exhibit 10.40

 

LETTER AGREEMENT DCT-058/2000

This Letter Agreement (the "Agreement") dated as of October 27, 2000 is between
EMBRAER-Empresa Brasileira de Aeronautica S.A. ("EMBRAER") and Continental
Express, Inc. ("BUYER") and relates to Purchase Agreement No. DCT-054/98, dated
December 23, 1998 as amended from time to time (the "PURCHASE AGREEMENT") for
the purchase of EMB-135 Aircraft (the "AIRCRAFT").

This Agreement sets forth the further agreement between EMBRAER and BUYER
relative to the BUYER's obligation to purchase AIRCRAFT under the Purchase
Agreement. All terms defined in the Purchase Agreement shall have the same
meaning when used here and in case of any conflict between this Agreement and
the Purchase Agreement, this Agreement shall control.

NOW, THEREFORE, in consideration of the foregoing, EMBRAER and BUYER do hereby
agree as follows:

1. Article 3 of the Purchase Agreement is amended to add the following item at
the end of such Article:

[CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

2. Article 7 of the Purchase Agreement is amended to add the following item at
the end of such Article:

[CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

3. All other provisions and conditions of the referenced Purchase Agreement, as
well as its Attachments and Letter Agreements, which are not specifically
amended by this Agreement, shall remain in full force and effect without any
change.

[Signature page follows]

 

 

IN WITNESS WHEREOF, EMBRAER and BUYER, by their duly authorized officers, have
entered into and executed this Letter Agreement to be effective as of the date
first written above.

EMBRAER-Empresa Brasileira

de Aeronautica, S.A.

CONTINENTAL EXPRESS, INC.

By:  /s/ Frederico Fleury Curado

By:  /s/ Fred Cromer

Name:  Frederico Fleury Curado

Name:  Fred Cromer

Title:  Executive Vice President

Airline Market

Title:  Vice President Finance & CFO

Date:  Octobe 27, 2000

Date:  October 27, 2000

By:  /s/ Flavio Rimoli

 

 

Name:  Flavio Rimoli

 

 

Title:  Director of Contracts

 

 

Date:  October 27, 2000

 

 

Witness:

 

 

By:  /s/ Brasil Areco

By:  /s/ Amy K. Sedano

Name:  Brasil Areco

Name:  Amy K. Sedano

 

 